677 So. 2d 41 (1996)
Carl F. SABA, Appellant,
v.
STATE of Florida, Appellee.
No. 96-1153.
District Court of Appeal of Florida, Fifth District.
July 5, 1996.
Rehearing Denied August 2, 1996.
Carl F. Saba, Panama City, pro se.
No Appearance for Appellee.
PER CURIAM.
Because the defendant's "Supplemental Arguments in Support of Motion for Post Conviction Relief" are unsworn, we affirm the trial court's denial of defendant's 3.850 motion without prejudice. See Green v. State, 635 So. 2d 159 (Fla. 5th DCA 1994) (3.850 motion requires proper oath); Vereen v. State, 637 So. 2d 386 (Fla. 5th DCA 1994); Jones v. State, 637 So. 2d 999 (Fla. 1st DCA 1994). We note however that if a copy of the colloquy had been attached to the order of denial we would have simply affirmed. See Montgomery v. State, 615 So. 2d 226, 227 (Fla. 5th DCA 1993) (ineffective assistance/involuntary plea claim can be refuted by written plea agreement or transcripts); Knowles v. State, 582 So. 2d 167 (Fla. 1st DCA 1991); Hagans v. State, 492 So. 2d 753 (Fla. 1st DCA 1986).
AFFIRMED WITHOUT PREJUDICE.
DAUKSCH, GOSHORN and THOMPSON, JJ., concur.